Exhibit 10.1
 
AMENDMENT TO SECURITIES PURCHASE AGREEMENT


This Amendment (“Amendment”), made as of August 7, 2012, by and between Recovery
Energy, Inc., a Nevada corporation (the “Company”), and each holder identified
on the signature page hereto (the “Purchasers”), amends that certain Securities
Purchase Agreement, dated as of February 2, 2011, between the Company and the
Holders (the “Purchase Agreement”).  Terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement (as defined
below).


Recitals


WHEREAS, the Company issued certain 8% Senior Secured Convertible Debentures due
February 8, 2014 pursuant to the Purchase Agreement (the “Debentures”);
 
WHEREAS, the Company wishes to amend the Purchase Agreement to grant to the
Purchasers additional interests in the wells drilled with the proceeds from the
Debentures; and
 
WHEREAS, pursuant to Section 5.5 of the Purchase Agreement, waiver or amendment
of any provision in the Purchase Agreement requires a written instrument signed
by the Company and Holders holding at least 51% in interest of the Debentures
then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.


NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:


Agreement
 
1.              Amendment of Purchase Agreement.  The Purchase Agreement is
hereby amended to
 
(a)   
Add the following definitions to Section 1.1:

 
“New Debentures” means those certain 8% Senior Secured Convertible Debentures
due February 8, 2014, issued by the Company pursuant to the New Securities
Purchase Agreement.


“New Securities Purchase Agreement” means under that certain Securities Purchase
Agreement dated as of March 19, 2012, by and among the Company and the parties
set forth as “Purchasers” therein.


“Purchaser Group” means the Purchasers and the parties designated as
“Purchasers” in the New Securities Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   
Add the following Section 4.18:



4.18       Well Liens and Working Interests.


(a)      The Company agrees that upon completing or plugging and abandoning one
of the wells listed on Schedule A to this Agreement, which schedule shall be
amended to include the next four wells drilled by the Company immediately after
the wells currently listed on Schedule A, for a total of ten (10) wells in the
aggregate (each a “Well” and together the “Wells”), it will grant to the
Purchaser Group a first priority lien on such Well and all Property located
within the 320-acre spacing unit designated by the state authorities for the
applicable Well (the “Well Liens”) to secure its obligations under the New
Debentures and the Debentures, and will execute and, where appropriate, file all
Security Documents related thereto.


(c)   
Add a new Schedule A substantially in the form attached hereto as Attachment 1.

 
2.            Authority.  Each Purchaser hereby represents and warrants that it
is a party to the Purchase Agreement and has full power and authority to enter
into this Amendment on the terms set forth herein.
 
3.            Further Assurances.  Purchasers shall from time to time execute
such additional instruments and documents, take such additional actions, and
give such further assurances as are or may be reasonable or necessary to
implement this Amendment.
 
4.            Binding Effect.  The terms of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
 
5.            Reaffirmation of Debenture Terms.  All terms of the Purchase
Agreement shall, except as amended hereby, remain in full force and effect, and
are hereby ratified and confirmed.
 
6.            Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard for principles of conflict of laws thereof.
 
7.            Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.
 

 
COMPANY
     
Recovery Energy, Inc.
       
By:
/s/ Roger A. Parker  
Name: 
Roger A. Parker
 
Title:
 

 

 
HOLDERS
     
Colony Partners, a California general partnership
          /s/ Bryan Ezralow  
Name: 
Bryan Ezralow as Trustee of the Bryan
   
Ezralow 1994 Trust
 
Title:
Managing General Partner
     
Jonathan & Nancy Glaser Family Trust
DTD 12/16/1998 Jonathan M. Glaser and
Nancy E. Glaser TTEES
          /s/ Jonathan Glaser  
Name: 
Jonathan Glaser
 
Title: 
Trustee
     
T.R. Winston & Company, LLC
          /s/ John W. Galuchie, Jr.  
Name: 
John W. Galuchie, Jr.
 
Title: 
President
     
Wallington Investment Holdings, Ltd.
          /s/ Michael Khoury  
Name: 
Michael Khoury
 
Title: 
Director
     
Steven B. Dunn and Laura Dunn
Revocable Trust DTD 10/28/10, Steven B.
Dunn & Laura Dunn TTEES
          /s/ Steven B. Dunn  
Name: 
Steven B. Dunn
 
Title: 
Trustee

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1


SCHEDULE A


Wells


1.  
Hansen 42-26 well (“Wellbore”) located in the SE/4NE/4 of Section 26, T16N-R61W,
Laramie County, WY, API:  4902120941.

2.  
Lukassen 44-7 well (“Wellbore”) located in the SE/4SE/4 of Section 7, T15N-R56W,
Kimball County, NE, API:  2610522719.

3.  
SLW STATE PC BB18-67HN well located in Section 18, Township 5 North, Range 65
West of the 6th P.M., Weld County, Colorado, at a location of 1702 feet from the
north line, and 631 feet from the west line, and a target terminus of 1,365 feet
from the north line, and 535 feet from east line.

4.  
SLW STATE PC BB18-65HN well, located in Section 18 of Township 5 North, Range 63
West of the 6th P.M., Weld County, Colorado, at a location of 1,732 feet from
the north line, and 632 feet from west line, and a target terminus of 2,491 feet
from the north line, and 535 feet from the east line.

5.  
VINCE STATE B13-63HN well, located in Section 18 of Township 5 North, Range 63
West of the 6th P.M., Weld County, Colorado, at a location of 1,879 feet from
the south line, and 2,540 feet from the east line, and a target terminus of
1,320 feet from the south line, and 2,105 feet from the east line.

6.  
VRTATKO  12-1 well, located in SW/4NW/4 of Section 1, T18N-R58W, Banner County,
NE, API: 26-007-21988-00-00.



4


--------------------------------------------------------------------------------

 